Concurring memorandum opinion issued April 12, 2016




                                        In The

                                Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00925-CR
                             ———————————
                  EX PARTE TERRY LYNN SPIES, Appellant



                     On Appeal from the 337th District Court
                             Harris County, Texas
                        Trial Court Case No. 1343443-A



                  CONCURRING MEMORANDUM OPINION

      I join the court’s holding that Terry Lynn Spies failed to preserve error on any

legal argument that section 33.021(c) of the Texas Penal Code is unconstitutional as

applied to him. Not only did Spies fail to present any substantive legal argument to

the trial court, he also failed to present an adequate brief including a legal argument

to this court. See TEX. R. APP. P. 33.1, 38.1(i).
      For precisely that reason, I would not go further to address the merits of the

constitutionality of section 33.021(c) by attempting to distinguish it from section

33.021(b) and the holdings in Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013),

and Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014) (mem.). See

VanDevender v. Woods, 222 S.W.3d 430, 433 (Tex. 2007) (noting “the cardinal

principle of judicial restraint—if it is not necessary to decide more, it is necessary

not to decide more”).




                                               Michael Massengale
                                               Justice

Panel consists of Justices Keyes, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2